TDCJ Offender Details                                                          %Y?[^>\ Page 1of:
                                                                   TDCJ Home            New Offender Search
n^m^!^V^v:i^^-i^vlll!i^^!j,->^.€!                             EH

 Offender Information Details
      Return to Search list




 SID Number:                                  08393905

 TDCJ Number:                                 01794650

 Name:                                        NG.ANDRISELA MARIE

 Race:                                        H

 Gender:                                      F

 DOB:                                         1987-04-18

 Maximum Sentence Date:                       2062-06-23

 Current Facility:                            MOUNTAIN VIEW

 Projected Release Date:                      2062-06-23

 Parole Eligibility Date:                     2037-06-23

 Offender Visitation Eligible:                YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
  Offense Date Offense Sentence Date County Case No.             Sentence (YY-MM-DD)



         Return to Search list




http://offender.tdcj. state. tx.us/OffenderSearch/offenderDetail.action?sid=08393905              4/21/2015